The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-20 and 37-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/20.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 1, 9 and 21 are objected to because of the following informalities:  
In lines 3-4 of claims 1 and 9 and line 4 of claim 21, --the-- should apparently be inserted before each of “first” and “second”. 
Also in claim 21, line 18, “first” (both occurrences) should apparently be --second--;
and line 24, “fourth” and “third” should apparently be --third-- and --fourth--, respectively.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 5, it is not clear what is meant by the recitation “third concave surface”. It will be assumed applicant intended to recite a “sixth surface”, consistent with other changes made throughout the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-12, 21 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wieschel (US 4,352,622) in view of Lederer (US 5,564,880), both previously cited.
Wieschel shows a system for transferring a tote 66 between a warehouse crane 10, which is considered to be a “mobile robot”, absent any structural limitations of the term, and first and second storage shelves 16, 18 on opposed sides of the mobile robot (Figs. 2, 5 and 7-13), the system comprising:
a traverser 78 configured to reciprocate;
a first finger 100/104 mounted on the traverser and configured to reciprocate with the traverser; 
a second finger 98/102 mounted on the traverser and configured to reciprocate with the traverser, the first finger being longer than the second finger (col. 5:25-26);
wherein the first finger is configured to engage against a first surface 124 formed on a side of the tote (inner surface of handle 76) to pull the tote from the first storage shelf onto the mobile robot (Figs. 9-10 and col. 6:20-35),
wherein the first finger is configured to engage against the first surface formed on the side of the tote to pull the tote toward the second storage shelf (Fig. 11 and col. 6:43-53), and

Wieschel does not show the side of the tote having the first and second surfaces which are engaged by the respective first and second fingers to be oriented parallel to the axis of transfer of the tote between the mobile robot and the storage shelves.
Lederer shows a generally similar tote transfer system wherein fingers B of a handling device (mobile robot; partially shown at A) engage surfaces E formed on a side of a tote L to pull or push the tote between the mobile robot and storage shelves formed on either side thereof (not shown but note col. 1:5-20), wherein the side of the tote having the surfaces which are engaged by the fingers is oriented parallel to a transfer axis X of the tote between the mobile robot and the storage shelves.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Wieschel by forming the finger-engaging surfaces of the tote on a side of the tote which was oriented parallel to the axis of transfer of the tote between the mobile robot and the storage shelves, as shown by Lederer, as this would simply be an art recognized, alternate equivalent means of performing the same function in the same environment, the use of which in the apparatus of Wieschel would have required no undue experimentation and produced no unexpected results. 
Re claim 2, the first finger of Wieschel extends “underneath and behind”, as broadly claimed (at least to some extent) the first surface to engage against the first 
Re claims 3-5, Wieschel shows the traverser to comprise first and second spaced apart sprockets 82, 84 and a chain 86 wrapped around the first and second sprockets, wherein the first and second fingers are positioned on the traverser so as to be opposed to each other (Figs. 7-13), and the system further comprises a drive motor 96 mechanically coupled to the traverser, the drive motor configured to drive the traverser in first and second opposed directions (col. 5:3-6).
Re claims 6, 7 and 10-12, Wieschel as modified does not disclose the surfaces of the tote which are engaged by the fingers of the traverser to be pins extending from the tote. Rather, each finger includes a pin which engages a corresponding surface of the tote.
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Wieschel by reversing the roles of the pins and the surfaces with which they engage, such that the surfaces of the fingers engaged pins extending from the totes, rather than vice-versa, as it has been held that merely reversing the essential working parts of a device involves only routine skill in the art. Furthermore, the references are deemed to at least be configured such that they could engage pins extending from the tote.
Re claims 8 and 9, the system of Wieschel may also be used to transfer a tote to a third storage shelf on the same side of the mobile robot (col. 6:35-43), wherein the first finger engages against a third surface of the tote (i.e., the outer surface 74 of the tote adjacent to the handle; this is referred to as the second surface in claim 9) to push 
Claim 21 is treated substantially in the same manner as claim 1 set forth above, wherein a first transfer mechanism on a first side of the mobile robot includes the first traverser 78 with the above-noted first and second fingers engaging corresponding first and second surfaces on a first side of the tote. Additionally, Wieschel shows a second transfer mechanism on a [first] second side of the robot, the [first] second transfer mechanism including a second reciprocating traverser 78a having a third finger 100a/104a mounted on the second traverser and configured to reciprocate with the second traverser, and a fourth finger 98a/102a mounted on the second traverser and configured to reciprocate with the second traverser, the [fourth] third finger being longer than the [third] fourth finger.
Although the third and fourth fingers engage the same first and second surfaces of the tote as the first and second fingers, the portions of the surfaces which the third and fourth fingers engage are on the opposite side of the tote from the portions of the surfaces which the first and second fingers engage, as apparent in Figs. 8-13. Furthermore, Lederer also shows a second traverser on a second side of the robot, wherein a finger of the second traverser engages a second side of the tote opposite the first side and is oriented parallel to the first side (along the transfer axis). Thus, when modified in the manner described above such that the first and second surfaces were on a side of the tote oriented parallel to the transfer axis thereof, it follows logically that 
Re claim 24, Wieschel shows the first finger configured to engage the first surface by engaging a vertical surface within a pocket formed on “a side surface” of the tote, as broadly claimed (left side of Fig. 5).
Re claim 25, Wieschel shows the second finger configured to engage the second surface by engaging a surface on the tote outside of the pocket (right side of Fig. 5)
Claims 26-28 are treated in the same manner as claims 2-4 above.
Claim 29 is treated in the same manner as claim 8 above, wherein the fifth and (presumably) sixth surfaces are analogous to the third and fourth surfaces of claim 8.
Re claim 30, the fifth surface is inside the pocket.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wieschel in view of Lederer, as applied to claim 21 above, and further in view of Maruyama (US 5,551,823), previously of record.

As noted in the previous Office action, Maruyama shows a tote transfer system generally similar to that of Wieschel, wherein in the Figs. 22-26 embodiment finger 575 of a traverser 560 includes a pair of rotatable wheels 588 at a distal end thereof.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Wieschel by providing a pair of rotatable wheels 588 at a distal end of (at least) the first finger, to reduce friction between the finger and the surface of the tote engaged thereby. 
Re claim 23, the second finger also could obviously include a wheel or wheels in the same manner and for the same purpose as the first finger.

Applicant’s arguments with respect to claims 1-12 and 21-30 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

4/14/21